DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on March 3, 2021. This Action is made FINAL.
Claims 2, 11 were canceled.
Claims 1, 3-10, 12-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 6, amended the claims to recite a "processor" and a "secondary processor”, with respect to 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim i of 1 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1, 10, 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant stated paragraph 35 as support for “Secondary processor configured to …detect an emergency…response to detecting the emergency”, however, examiner did not find evidence for the secondary processor detect an emergency and response to detecting the emergency. Paragraph 35 simply stated “the redundant processing resource 114 may be used as a backup to perform task(s) of the navigation control if and/or when the primary processing resource 112 fails”, and examiner note that perform task(s) of the navigation control does not directly correlate to detect an emergency and response to detecting the emergency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, 19 recites the limitation "a failure in the processor".  There is insufficient antecedent basis for this limitation in the claim. The examiner would like to note that it is unclear which processor the applicant is directing to (processor or secondary processor), however for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US PG Pub 20130204493A1) in view of Basir (US PG Pub 20030154009A1).

In regards to claim 1, Ricci teaches a system comprising:
	a processor configured to control a navigation control of a vehicle(Ricci: Para 14 “a first processing module being in an active mode whereby the first processing module is in primary control of at least most automated vehicle functions and/or operations”; Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, ; and
	a secondary processor (Ricci: Para 22 “second processing module is maintained substantially in synchronicity with a state of the first processing module to a enable a stateful failover from the first processing module to the second processing module”) configured to:
	detect a failure in the processor (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check module is within all processing modules including secondary processor); and
	in response to a failure of the processor (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 , change a route of the vehicle in response to detecting the emergency(Ricci: Para 208 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by”; Para 208 “general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop. For example, a speed limiter may limit the speed of the vehicle to a minimal speed so that the vehicle can be bought to a safe stop subsequently but cannot operate effectively. After the vehicle is brought to a stop, general shut-down that disables all components of the vehicle may be performed”; i.e. bring the vehicle to stop would encompass changing a round of the vehicle and critical subsystems are unavailable would encompass detecting the emergency);
	wherein one or more available portions of the secondary processor are used for performing one or more tasks of non-navigation control of the vehicle(Ricci: Para 132 “An arbitration module 2000 selects a processing module to currently possess or own token 2004 (which is used to designate the processing module 124, in an active-standby configuration, being the active or standby processing module or, in an active-active configuration, having the responsibility for certain tasks, functions, or operations, such as critical tasks, operations, or functions, while the other processing module has responsibility for other different tasks, operations, or functions, such as non-critical tasks, operations, or functions”).
Yet Ricci do not explicitly teach capture and analyze a video in an interior of the vehicle; 
…detect an emergency. 
However, in the same field of endeavor, Basir teaches capture (Basir: Para 29 “360-degree fish eye camera (3 a) may be mounted in the headliner (20) of the vehicle (30), as shown in FIG.  and analyze a video in an interior of the vehicle (Basir: Para 29 “video data is then sent to the video analyzer (3 d) within the Eccentricity Detection Unit for analysis of potentially impending eccentric conditions”).
…detect an emergency (Basir: Para 26 “eccentricity detection unit ( 1) uses sensors including the fish-eye camera (3) and non-visual occupant and vehicle data sensors (4), including biometric sensors, and impact sensors to detect any up-normality with respect to predefined normal operating conditions”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify system of Ricci with the feature of capture and analyze a video in an interior of the vehicle; detect an emergency disclosed by Basir. One would be motivated to do so for the benefit of assisting medical agencies in determining treatment for accident-related injuries and acting as a deterrent to reckless driving (Basir Para 17).

In regards to claim 3, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches the processor performs vehicle direction control, vehicle speed control, vehicle route control, vehicle navigation, vehicle emergency stop, and/or vehicle vision analysis (Ricci: Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, lane departure warning, adaptive cruise control, adaptive headlights, collision warning, blind spot sensors, park/reverse assistance, tire pressure monitoring, traffic signal recognition, vehicle tracking (e.g., LoJack™), dashboard/instrument cluster, lights, seats, climate control, voice recognition, remote keyless entry, security alarm systems, and wiper/window control)”; i.e. steer-by-wire and/or brake-by-wire operations (vehicle direction control), adaptive cruise control (vehicle speed control, vehicle route control, vehicle navigation, vehicle emergency stop), traffic signal recognition(vehicle vision analysis); Para 203 “general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop. For example, a speed limiter may limit the speed of the vehicle to a minimal speed so that the vehicle can be bought to a safe stop subsequently but cannot operate effectively”).

In regards to claim 4, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches the one or more tasks of the non-navigation control of the vehicle include one or more non-time critical tasks and/or one or more non-safety critical tasks (Ricci: Para 174 “critical (i.e., engine failure) and non-critical tasks or functions (i.e., minor oil leak)”; i.e. The example of monitoring of minor oil leak is classified as non-critical task and non-navigation control, which is also non-safety critical task).

In regards to claim 5, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches the one or more tasks of the non-navigation control of the vehicle include one or more of passenger status detection, cabin-cleanliness detection, in-vehicle vision analysis, in-vehicle entertainment provision, and/or in-vehicle communication provision (Ricci: Para 19 “The plurality of automated vehicle tasks, functions and/or operations can include monitoring, controlling and/or operating a plurality of the following: an emissions system, a seating system controller and/or sensor, an entertainment system, monitoring an ambient (outdoor) weather sensor, an odometer reading sensor, a trip mileage reading sensor, a road condition sensor, a radar transmitter/receiver output, a brake wear sensor, an oxygen sensor, an ambient lighting sensor, a vision system sensor, a ranging sensor, a parking sensor, a heating, venting, and air conditioning (HVAC) system and/or sensor, a water sensor, an air-fuel ratio meter, a hall effect sensor, a microphone, a radio frequency (RF) sensor, and/or an infrared (IR) sensor”).

In regards to claim 6, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches the processor is provided by first hardware and the secondary processor is provided by second hardware, the first hardware separate from the second hardware (Ricci: Fig.2 Element 124; Para 119 “FIG. 2 illustrates an exemplary block diagram for a (primary and/or secondary) processing module 124”; Abstract “Each processing module is further modularized with the ability to add and replace other functional modules now or in the future. These functional modules can themselves act as distinct vehicle components. Each processing module may hand-off processing to other modules depending on its health, processing load, or by third-party control”; i.e. the reference disclose processing modules as distinct (i.e. separate) hardware).

claim 7, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches the processor and the secondary processor are provided by same hardware (Ricci: Fig.2 Element 124; Para 119 “FIG. 2 illustrates an exemplary block diagram for a (primary and/or secondary) processing module 124”; i.e. the diagram shows one processing module which indicate that the primary and secondary use the same hardware.)

In regards to claim 8, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches a portion of the secondary processor is used to detect the failure of the primary processing resource (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check module is within all processing modules including redundant processing resource).

In regards to claim 9, the combination of Ricci and Basir teaches the system of claim 1, and Ricci further teaches usage of the one or more available portions of the secondary processor to perform the one or more tasks of the non-navigation control of the vehicle enables status check of the redundant processing resource (Ricci: Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check reads on status check because each processing module has health check . 

As per claim 10, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 12, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 13, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 14, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 15, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 6 and therefore is rejected on the same basis. 
claim 16, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 17, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 18, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ricci further teaches a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform the functions (Ricci: Fig. 2 Element 220; Para 120 “Processing module 124 may include processor 210, memory 220, storage 230, and interfaces for one or more buses 240-270”; Para 125 “Memory 220 for use in connection with the execution of application programming or instructions by the processor 210, and for the temporary or long term storage of program instructions and/or data”)

In regards to claim 20, the combination of Ricci and Basir teaches the non-transitory computer readable medium of claim 19, and Ricci further teaches the one or more tasks of the navigation control of the vehicle have higher priority than the one or more tasks of the non-navigation control of the vehicle for usage of the redundant processing resource (Ricci: Para 260 “a signal relating to a critical task, function, and/or operation is deemed to have a higher level of importance than a signal relating to a non-critical task, function, and/or operation”; Para 25 “second processing modules to perform at least one of critical and non-critical tasks, functions, and operations”; i.e. the critical task reads on navigation control which would have priority over other task).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./            Examiner, Art Unit 3668                                                                                                                                                                                            

/JAMES J LEE/            Supervisory Patent Examiner, Art Unit 3668